Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 16, 2022

                                    No. 04-21-00240-CV

                   INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.,


                 From the 112th Judicial District Court, Sutton County, Texas
                                  Trial Court No. CV06287
                     Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                       ORDER
        Appellant R.H.’s motion for extension of time is GRANTED. We ORDER Appellant R.H.
to file her brief on or before April 10, 2022. No further extensions of time will be granted.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court